     Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 1 of 22 PageID #:3942




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-5377
v.
                                                     Judge Marvin E. Aspen
DIAOWANYINGYI1 et al.,

        Defendants.


                             PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.        Evidence submitted in support of this Motion and in support of Plaintiff’s



                                                 1
     Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 2 of 22 PageID #:3943




previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        preliminarily enjoined and restrained from:

         a. using Plaintiff's EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any




                                                     2
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 3 of 22 PageID #:3944




        product that is not a genuine EMOJI Product or is not authorized by Plaintiff

        to be sold in connection with Plaintiff's EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Product or other product produced by Plaintiff, that is not

        Plaintiff's or is not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or




                                              3
     Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 4 of 22 PageID #:3945




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

             reproductions, counterfeit copies or colorable imitations thereof that is not a

             genuine EMOJI Product or is not authorized by Plaintiff to be sold in

             connection with Plaintiff's EMOJI Trademarks.

2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

        upon Plaintiff a written report under oath providing: (a) their true name and physical

        address, (b) all websites and online marketplace accounts on any platform that it owns

        and/or operate (c) their financial accounts, including all DHgate accounts, and (d) the steps

        taken by that Defendant to comply with paragraph 1, a through h, above.

3.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or


                                                   4
     Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 5 of 22 PageID #:3946




            b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer and DHgate, social media platforms, Facebook, YouTube,

        LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for

        the Defendant Domain Names, and domain name registrars, shall within three (3) business

        days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results. This includes,

                but is not limited to, removing links to the Defendant Domain Names from

                any search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants' websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer and DHgate, advertisers,

        Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web


                                                 5
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 6 of 22 PageID #:3947




   designers, sponsored search engine or ad-word providers, banks, merchant account

   providers, including DHgate, third party processors and other payment processing service

   providers, shippers, and domain name registrars (collectively, the "Third Party Providers")

   shall, within five (5) business days after receipt of such notice, provide to Plaintiff

   expedited discovery, including copies of all documents and records in such person's or

   entity's possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. The nature of Defendants' operations and all associated sales and financial

          information, including,      without       limitation,   identifying   information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants' financial accounts, as well as providing a full

          accounting of Defendants' sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants' websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,


                                                 6
     Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 7 of 22 PageID #:3948




               DHgate, or other merchant account providers, payment providers, third

               party processors, and credit card associations (e.g., MasterCard and VISA).

6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

7.      DHgate shall, within two (2) business days of receipt of this Order,

        for any Defendant or any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               DHgate accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based

               from transferring or disposing of any money or other of Defendants' assets until

               further ordered by this Court.


8.      Plaintiff may provide notice of these proceedings to Defendants, including notice

        of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

        electronically publishing a link to the Complaint, this Order and other relevant documents

        on a website to which the Defendant Domain Names are transferred to Plaintiff's control

        will redirect, or by sending an e-mail to the e-mail addresses identified in Schedule A

        hereto; and any e-mail addresses provided for Defendants by third parties accompanied by

        a link to the website where the above-identified documents are located. The Clerk of Court

        is directed to issue a single original summons in the name of “DIAOWANYINGYI1 and

        all other Defendants identified in Schedule A to the Complaint” that shall apply to all

        Defendants. The combination of providing notice via electronic publication or e-mail,

                                                 7
      Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 8 of 22 PageID #:3949




         along with any notice that Defendants receive from domain name registrars and payment

         processors, shall constitute notice reasonably calculated under all circumstances to apprise

         Defendants of the pendency of the action and afford them the opportunity to present their

         objections.

9.       Plaintiff's Schedule A to the Complaint and the TRO is unsealed.

10.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

11.      Plaintiff shall post a bond with the Court within one week of entry of this order.




Dated: November 23, 2020


                                        _____________________________________
                                        Marvin E. Aspen
                                        U.S. District Court Judge




                                                   8
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 9 of 22 PageID #:3950




                               SCHEDULE A

            No.   Defendant Name / Alias
             1    diaowanyingyi1
             2    exquisite559
             3    designer5555
             4    Designer5556
             5    Designer5777
             6    excellentsupplier1
             7    Factory_top
             8    clio01
             9    Dy_store
            10    chang2018
            11    changjing5
            12    chenguihua
            13    Chrisl
            14    Chushu11
            15    ck10
            16    cleowallace
            17    clothing_01
            18    cool_jewelry
            19    coulhunt
            20    crazyducks
            21    crownjewelry
            22    Curlyfa
            23    Cxk3
            24    Cxk5
            25    daliangzhou
            26    danieltai
            27    Designer7888
            28    destination_3
            29    dfm_jewelry
            30    dhbong
            31    dhcomcn
            32    dhgatebeautyfactory
            33    Diaowanyingyi3
            34    dingjiayi
            35    diy89
            36    donet
            37    Dream1124
            38    Dyevey

                                      9
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 10 of 22 PageID #:3951




             39   east_mei
             40   economic8
             41   edasonmall
             42   elena12
             43   Etsybuy
             44   ez_e_baysz
             45   factorysale8
             46   fairypalace
             47   Falml
             48   fashion6699
             49   Fashion995
             50   fashiongirls88
             51   fashionladies2007
             52   fazl
             53   fengzh
             54   ffkjhuer
             55   fgjljewelry
             56   fidget_spinners
             57   charmsvalley
             58   cheap_fine
             59   chenxuandhgate02
             60   childrenparadise
             61   Chinaatoybfactory
             62   cigmax
             63   coolwheel
             64   crazygirls88
             65   crazyrockpunkhiphop
             66   creativebar
             67   cring002
             68   david_leeds
             69   desertrose
             70   designer889
             71   diannecklace
             72   Dianz
             73   Donglingshi
             74   dream_one
             75   duole
             76   ecty
             77   enenbao
             78   etojewelry
             79   Faone19


                                        10
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 11 of 22 PageID #:3952




             80   fashion_show2018
             81   fashionaa
             82   fashionacces101
             83   fashionpendant2017
             84   fashionwithbeauty
             85   feiyu004
             86   fincek007
             87   Dabrig01
             88   egm318318
             89   chenjin1451
             90   China_smoke
             91   Cicishopdh
             92   cuefun
             93   cujuflo
             94   darling_home
             95   derlu01
             96   dhgate_8
             97   Dhoneystore
             98   Diaolan
             99   dtysunny
            100   durian0725
            101   echootime
            102   electron_dv
            103   eonar88
            104   Eshop2018
            105   ewin24
            106   eyeswellsummer
            107   fan_store
            108   Faone24
            109   fashion89toy
            110   fashiondress520
            111   fashionwonderland
            112   ferdan
            113   Fightinglily
            114   chanelbags
            115   Dqhome
            116   Chitobae
            117   classycolor
            118   club_life
            119   Conglan
            120   Cx325


                                       11
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 12 of 22 PageID #:3953




            121   deniaiwo1314
            122   dhgate_store2015
            123   diyplant
            124   dobest_factorys
            125   doublexiaoling1994
            126   dqbaby
            127   drdre
            128   dryaet
            129   Emaker
            130   Everyonemore
            131   fashion_ishoes
            132   fashion1218
            133   fashion9leatherware
            134   fashionkathy
            135   fashionstore08
            136   Feiteng004
            137   fenxin
            138   etamkend
            139   faone20
            140   eraymart
            141   erayshop
            142   enjoyhometime
            143   factory3cstore
            144   Chinamama
            145   chinese_sun
            146   chineseboy8
            147   Daisy433
            148   dandankang
            149   dhgatetoysfactory
            150   dongliangmei
            151   dqqueen
            152   dream_high
            153   easy_deal_tech
            154   ebless130606
            155   eeant
            156   Electronisupermarket
            157   Exsports
            158   Fangfang889919
            159   Fashicone
            160   fashion_brand1688
            161   Do_bussiness_with


                                         12
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 13 of 22 PageID #:3954




            162   Fashion_with_you
            163   Cindyyyyy
            164   cl2019017
            165   cn_home
            166   daiqinghua007
            167   dhgate_shops
            168   dqtoys
            169   dyf363636
            170   edig
            171   fbahelper
            172   cheer0808
            173   Chorsh
            174   cinda01
            175   Clothinght
            176   dhwiner
            177   dzuprighte
            178   fashion_tops
            179   Fenfang2020
            180   dhgate_garden
            181   dhgate_loves
            182   dhgate_xiaoqiang
            183   dhgatejiaju
            184   dihai
            185   dimao
            186   dreamsky88
            187   elenamin
            188   douledd
            189   emaid16
            190   chinahiroko
            191   djatqqq
            192   e_emal
            193   erin000
            194   fashion_seller
            195   chengdaphone07
            196   chicfansn
            197   cm2016
            198   Coolshops
            199   douglass
            200   easefit
            201   china_mugs
            202   cndream


                                      13
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 14 of 22 PageID #:3955




            203   cngreenwing
            204   diyinpao
            205   effeisthome
            206   excellent_life12
            207   charm_style
            208   cherylz
            209   chinawholesale998
            210   dh15879401986
            211   fashion-angel
            212   danni071926
            213   enjoytheworld
            214   dhgatepipe
            215   Dunkin
            216   designersweatpants
            217   Fendingboy
            218   chen0513
            219   chengdaphone06
            220   chrils
            221   chun0318
            222   cocoart2016
            223   color1234567
            224   Compressionshirt
            225   copy02
            226   cupwater
            227   cutemerry
            228   dakang
            229   Davidbongs420
            230   Daydaylife
            231   dejavu_yan
            232   dh370468917
            233   Dhbabyh
            234   dhhome001
            235   Diaowanyingyi4
            236   diaowanyingyi5
            237   dimis
            238   dl_industrial
            239   dracaena
            240   dytowel
            241   e_popshop
            242   e_store2015
            243   eaof


                                       14
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 15 of 22 PageID #:3956




            244    Efanprinting
            245    egocig
            246    electrishop
            247    electronicshop1
            248    Emaccessories
            249    emaly
            250    Emmayu
            251    enjoyweekend
            252    esw_house
            253    Etoceramics
            254    evip
            255    excellenceonline
            256    faone22
            257    Fashion_001
            258    fashion_god
            259    fashionshowgoods
            260    fashluck
            261    fcma6006
            262    fenglin_joy




No                            Defendants Online Marketplace
1    https://www.dhgate.com/store/21479302
2    https://www.dhgate.com/store/21529315
3    https://www.dhgate.com/wholesale/products/ff808081717bc8c70171be9a00d13eb8.ht
     ml
4    https://www.dhgate.com/wholesale/products/ff808081713aeab40171be9c684d30c3.ht
     ml
5    https://www.dhgate.com/wholesale/products/ff808081713aeaba0171be7b876912fa.ht
     ml
 6   https://www.dhgate.com/store/21534297
 7   https://www.dhgate.com/store/19887228
 8   https://www.dhgate.com/store/21525206
 9   https://www.dhgate.com/store/21455280
10   https://www.dhgate.com/store/20986777
11   https://www.dhgate.com/store/21195810
12   https://www.dhgate.com/store/21056793
13   https://www.dhgate.com/store/20270858
14   https://www.dhgate.com/store/21043921
15   https://www.dhgate.com/store/20451472


                                       15
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 16 of 22 PageID #:3957




16   https://www.dhgate.com/store/19813065
17   https://www.dhgate.com/store/20297818
18   https://www.dhgate.com/store/14324252
19   https://www.dhgate.com/store/21056746
20   https://www.dhgate.com/store/14443759
21   https://www.dhgate.com/store/21216160
22   https://www.dhgate.com/store/21275233
23   https://www.dhgate.com/store/20405560
24   https://www.dhgate.com/wholesale/products/ff80808155924d1f0155fcc9d7430946.ht
     ml
25   https://www.dhgate.com/store/21100019
26   https://www.dhgate.com/store/16078755
27   https://www.dhgate.com/wholesale/products/ff808081717bc8c70171be73070f399e.ht
     ml
28   https://www.dhgate.com/store/20298035
29   https://www.dhgate.com/store/21035596
30   https://www.dhgate.com/store/20061509
31   https://www.dhgate.com/store/20050707
32   https://www.dhgate.com/store/20569560
33   https://www.dhgate.com/store/21479307
34   https://www.dhgate.com/store/19893655
35   https://www.dhgate.com/store/21170704
36   https://www.dhgate.com/store/20474433
37   https://www.dhgate.com/store/20602938
38   https://www.dhgate.com/store/20734493
39   https://www.dhgate.com/store/20318463
40   https://www.dhgate.com/store/20905436
41   https://www.dhgate.com/store/19967867
42   https://www.dhgate.com/store/19930458
43   https://www.dhgate.com/store/21331406
44   https://www.dhgate.com/store/14257061
45   https://www.dhgate.com/store/20433649
46   https://www.dhgate.com/store/20673989
47   https://www.dhgate.com/store/21543808
48   https://www.dhgate.com/store/21210492
49   https://www.dhgate.com/store/21534324
50   https://www.dhgate.com/store/19757636
51   https://www.dhgate.com/store/20817163
52   https://www.dhgate.com/store/21548790
53   https://www.dhgate.com/store/21016224
54   https://www.dhgate.com/store/21185784
55   https://www.dhgate.com/store/20389561

                                       16
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 17 of 22 PageID #:3958




56   https://www.dhgate.com/store/20683661
57   https://www.dhgate.com/store/21040145
58   https://www.dhgate.com/store/20397207
59   https://www.dhgate.com/store/21152583
60   https://www.dhgate.com/store/20742316
61   https://www.dhgate.com/store/21435446
62   https://www.dhgate.com/store/21125416
63   https://www.dhgate.com/store/20120445
64   https://www.dhgate.com/store/19747449
65   https://www.dhgate.com/store/21283224
66   https://www.dhgate.com/store/14152651
67   https://www.dhgate.com/store/21064205
68   https://www.dhgate.com/store/20196374
69   https://www.dhgate.com/store/20713426
70   https://www.dhgate.com/store/21054433
71   https://www.dhgate.com/store/21208142
72   https://www.dhgate.com/store/14775929
73   https://www.dhgate.com/store/21095779
74   https://www.dhgate.com/store/20777761
75   https://www.dhgate.com/store/16648454
76   https://www.dhgate.com/store/20377954
77   https://www.dhgate.com/store/21072003
78   https://www.dhgate.com/store/21298098
79   https://www.dhgate.com/wholesale/products/ff80808171e8de24017202d71c525430.ht
     ml
80   https://www.dhgate.com/store/21051640
81   https://www.dhgate.com/store/20909037
82   https://www.dhgate.com/store/21020318
83   https://www.dhgate.com/store/20569282
84   https://www.dhgate.com/store/19728674
85   https://www.dhgate.com/store/20733476
86   https://www.dhgate.com/store/20204179
87   https://www.dhgate.com/store/21479295
88   https://www.dhgate.com/wholesale/products/ff808081713ae81c01715e1e086c14e6.ht
     ml
89   https://www.dhgate.com/store/20611039
90   https://www.dhgate.com/store/20023446
91   https://www.dhgate.com/store/20719167
92   https://www.dhgate.com/store/21203592
93   https://www.dhgate.com/store/21078975
94   https://www.dhgate.com/store/21201496
95   https://www.dhgate.com/store/21032563

                                       17
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 18 of 22 PageID #:3959




 96   https://www.dhgate.com/store/20760170
 97   https://www.dhgate.com/store/20277592
 98   https://www.dhgate.com/store/19987907
 99   https://www.dhgate.com/store/20801127
100   https://www.dhgate.com/store/20919116
101   https://www.dhgate.com/store/13656819
102   https://www.dhgate.com/store/20912069
103   https://www.dhgate.com/wholesale/products/ff8080817207ba18017207e92b3f0548.ht
      ml
104   https://www.dhgate.com/store/19816918
105   https://www.dhgate.com/store/14772852
106   https://www.dhgate.com/store/14277828
107   https://www.dhgate.com/store/20152314
108   https://www.dhgate.com/store/21518620
109   https://www.dhgate.com/store/20892009
110   https://www.dhgate.com/store/15143951
111   https://www.dhgate.com/store/19781016
112   https://www.dhgate.com/store/21062959
113   https://www.dhgate.com/store/20146421
114   https://www.dhgate.com/store/20691725
115   https://www.dhgate.com/store/20373653
116   https://www.dhgate.com/store/21189851
117   https://www.dhgate.com/store/21028087
118   https://www.dhgate.com/store/20547522
119   https://www.dhgate.com/store/20059893
120   https://www.dhgate.com/store/21207687
121   https://www.dhgate.com/store/19958216
122   https://www.dhgate.com/store/20127362
123   https://www.dhgate.com/store/21000491
124   https://www.dhgate.com/store/21046707
125   https://www.dhgate.com/store/20477252
126   https://www.dhgate.com/store/20373651
127   https://www.dhgate.com/store/21064695
128   https://www.dhgate.com/store/21058595
129   https://www.dhgate.com/store/14411320
130   https://www.dhgate.com/store/20072965
131   https://www.dhgate.com/wholesale/products/ff80808166f8e8ea01672a8bdae56059.ht
      ml
132   https://www.dhgate.com/store/20918686
133   https://www.dhgate.com/store/20973099
134   https://www.dhgate.com/store/20928512
135   https://www.dhgate.com/store/20448727

                                        18
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 19 of 22 PageID #:3960




136   https://www.dhgate.com/store/21116359
137   https://www.dhgate.com/store/20057873
138   https://www.dhgate.com/store/20795520
139   https://www.dhgate.com/wholesale/products/ff80808171e8dea3017202d92eaa53d2.ht
      ml
140   https://www.dhgate.com/wholesale/products/ff8080815861d374015896e46b275198.ht
      ml
141   https://www.dhgate.com/wholesale/products/ff8080815972bfb401597e86b41f0a61.ht
      ml
142   https://www.dhgate.com/store/21218578
143   https://www.dhgate.com/store/21219508
144   https://www.dhgate.com/store/21170936
145   https://www.dhgate.com/wholesale/products/ff808081628220360162ba5b2c555fa7.ht
      ml
146   https://www.dhgate.com/store/20794669
147   https://www.dhgate.com/store/19802491
148   https://www.dhgate.com/store/20331716
149   https://www.dhgate.com/store/20803961
150   https://www.dhgate.com/store/14240265
151   https://www.dhgate.com/store/20555462
152   https://www.dhgate.com/store/20223652
153   https://www.dhgate.com/store/20357352
154   https://www.dhgate.com/store/20811653
155   https://www.dhgate.com/store/14196849
156   https://www.dhgate.com/store/21166733
157   https://www.dhgate.com/store/20328804
158   https://www.dhgate.com/store/19901554
159   https://www.dhgate.com/store/18271754
160   https://www.dhgate.com/store/20548877
161   https://www.dhgate.com/store/21544962
162   https://www.dhgate.com/store/21544963
163   https://www.dhgate.com/store/20213153
164   https://www.dhgate.com/store/21205728
165   https://www.dhgate.com/store/21139471
166   https://www.dhgate.com/store/19980588
167   https://www.dhgate.com/store/20687058
168   https://www.dhgate.com/store/20555496
169   https://www.dhgate.com/store/20198151
170   https://www.dhgate.com/store/19743455
171   https://www.dhgate.com/store/21460072
172   https://www.dhgate.com/store/21130780
173   https://www.dhgate.com/store/20567224

                                        19
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 20 of 22 PageID #:3961




174   https://www.dhgate.com/store/20322647
175   https://www.dhgate.com/store/21018296
176   https://www.dhgate.com/store/20771673
177   https://www.dhgate.com/wholesale/products/ff808081657b2526016589e395b61a03.ht
      ml
178   https://www.dhgate.com/store/20697255
179   https://www.dhgate.com/store/21423294
180   https://www.dhgate.com/store/20744563
181   https://www.dhgate.com/store/20743811
182   https://www.dhgate.com/store/20951457
183   https://www.dhgate.com/store/21082425
184   https://www.dhgate.com/store/21347533
185   https://www.dhgate.com/store/21229503
186   https://www.dhgate.com/store/14358983
187   https://www.dhgate.com/store/20941437
188   https://www.dhgate.com/store/21148362
189   https://www.dhgate.com/store/21103954
190   https://www.dhgate.com/store/16935657
191   https://www.dhgate.com/store/20126131
192   https://www.dhgate.com/wholesale/products/ff8080814c4658d6014c96cc6553221a.ht
      ml
193   https://www.dhgate.com/store/21146048
194   https://www.dhgate.com/store/20124385
195   https://www.dhgate.com/store/21080331
196   https://www.dhgate.com/store/20226774
197   https://www.dhgate.com/store/20141970
198   https://www.dhgate.com/store/19798409
199   https://www.dhgate.com/store/20294070
200   https://www.dhgate.com/store/21050626
201   https://www.dhgate.com/store/20731805
202   https://www.dhgate.com/store/19898307
203   https://www.dhgate.com/store/19987308
204   https://www.dhgate.com/store/20569862
205   https://www.dhgate.com/store/21199002
206   https://www.dhgate.com/store/21137226
207   https://www.dhgate.com/store/14775994
208   https://www.dhgate.com/store/14437518
209   https://www.dhgate.com/store/19750902
210   https://www.dhgate.com/store/21336442
211   https://www.dhgate.com/store/13981919
212   https://www.dhgate.com/store/21291226
213   https://www.dhgate.com/store/21187646

                                        20
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 21 of 22 PageID #:3962




214   https://www.dhgate.com/store/21224959
215   https://www.dhgate.com/store/20950933
216   https://www.dhgate.com/store/21223422
217   https://www.dhgate.com/store/21219452
218   https://www.dhgate.com/store/21123207
219   https://www.dhgate.com/store/21080069
220   https://www.dhgate.com/store/20242468
221   https://www.dhgate.com/store/21134192
222   https://www.dhgate.com/store/20392013
223   https://www.dhgate.com/store/21021780
224   https://www.dhgate.com/store/21218680
225   https://www.dhgate.com/store/20322637
226   https://www.dhgate.com/store/21060567
227   https://www.dhgate.com/store/21092620
228   https://www.dhgate.com/store/20238817
229   https://www.dhgate.com/store/20778912
230   https://www.dhgate.com/store/21404884
231   https://www.dhgate.com/store/20154665
232   https://www.dhgate.com/store/19841497
233   https://www.dhgate.com/store/21422596
234   https://www.dhgate.com/wholesale/products/ff8080816bac5f31016be55501156590.ht
      ml
235   https://www.dhgate.com/store/21479033
236   https://www.dhgate.com/store/21479314
237   https://www.dhgate.com/store/20242479
238   https://www.dhgate.com/store/20357855
239   https://www.dhgate.com/store/20714269
240   https://www.dhgate.com/store/20143207
241   https://www.dhgate.com/store/20153806
242   https://www.dhgate.com/store/20032619
243   https://www.dhgate.com/store/21031503
244   https://www.dhgate.com/store/20271045
245   https://www.dhgate.com/store/16955955
246   https://www.dhgate.com/store/21078451
247   https://www.dhgate.com/store/21061314
248   https://www.dhgate.com/store/20286965
249   https://www.dhgate.com/store/20308870
250   https://www.dhgate.com/store/19753779
251   https://www.dhgate.com/store/21031049
252   https://www.dhgate.com/store/20308319
253   https://www.dhgate.com/store/14498585


                                        21
Case: 1:20-cv-05377 Document #: 39 Filed: 11/23/20 Page 22 of 22 PageID #:3963




254   https://www.dhgate.com/store/21077580
255   https://www.dhgate.com/store/21211913
256   https://www.dhgate.com/store/21518490
257   https://www.dhgate.com/store/20298065
258   https://www.dhgate.com/store/20755982
259   https://www.dhgate.com/store/20032200
260   https://www.dhgate.com/store/21107275
261   https://www.dhgate.com/store/21518216
262   https://www.dhgate.com/store/21228123




                                         22
